EXHIBIT 99(a) News Release 5 Sarnowski Drive, Glenville, New York, 12302 (518) 377-3311Fax:(518) 381-3668 Subsidiary: Trustco Bank NASDAQ TRST Contact:Kevin T. Timmons Vice President/Treasurer (518) 381-3607 FOR IMMEDIATE RELEASE: TrustCo Announces Annual Net Income Increase of 4% Glenville, New York – January 18, 2011 TrustCo Bank Corp NY (TrustCo, Nasdaq: TRST)today announced net income of $29.3 million for the year ended December 31, 2010, up 4.3% compared to the $28.1 million reported for 2009.Earnings per share rose to $0.381 for 2010, compared to $0.368 for 2009.2010 was marked by continued core balance sheet growth as well as improvement of the net interest margin.Making the earnings announcement was Robert J. McCormick, President and Chief Executive Officer.Mr. McCormick noted, “We are pleased that 2010 results continued a 2009 trend of solid earnings and growth and look forward to 2011 with optimism as our internal trends remain positive.The banking industry still faces challenges, but the progress we have made this year has helped to position the Company for future growth and profitability.”Return on average equity and return on average assets were 11.48% and 0.77%, respectively, for 2010, compared to 11.72% and 0.79% for 2009. Mr. McCormick also noted “For our national economy, 2010 was another year of limited economic growth, with significant financial and economic problems remaining despite more stable financial markets.Although some of those problems have eased, other core economic issues remain, particularly the level of unemployment both nationally and regionally.TrustCo’s long-term focus on traditional lending criteria and conservative balance sheet management has helped us avoid most aspects of these problems.This has enabled us to maintain an extremely strong balance sheet and continued profitability, and allowed us to focus on conducting business rather than putting out fires.We are particularly encouraged by the continued growth of our core loan and deposit portfolios.” - 5 - TrustCo continued to report strong growth in loans and deposits on a year-over-year basis.For the year ended December 31, 2010, average loans were up $116.3 million or 5.3% compared to 2009, while average deposits rose $210.5 million or 6.6% over the same period.With the major branch expansion program complete, two new offices were opened during the full year 2010, bringing the total to 133.Over the prior five years, an average of over eleven branches were opened per year.Mr. McCormick noted that, “We are pleased with the results of our expansion program and continue to work hard to fully capitalize on our expanded branch network.Our success in growing loans and deposits provides the basic building blocks that we believe will help drive profit growth over the coming years.” The Company’s net interest margin was 3.50% for 2010, compared to 3.27% for 2009, and was 3.43% for the fourth quarter of 2010, compared to 3.51% in the fourth quarter of 2009 and to 3.42% in the third quarter of 2010.Net income was impacted by a loan loss provision of $23.2 million for 2010, compared to a provision of $11.3 million in 2009.For the fourth quarter of 2010, net income was $6.9 million, equal to diluted earnings per share of $0.090, as compared to net income of $8.5 million and diluted earnings per share of $0.112 for the fourth quarter of 2009.The loan loss provision was $5.5 million in the fourth quarter of 2010, compared to $3.4 million in the fourth quarter of 2009 and to $5.9 million in the third quarter of 2010. Nonperforming loans declined to $48.8 million as of December 31, 2010, compared to $50.6 million as of September 30, 2010, and remain at manageable levels.Nonperforming loans were $46.0 million as of December 31, 2009.The allowance for loan losses as a percentage of gross loans and as a multiple of net charge-offs remains strong.At December 31, 2010, nonperforming loans were equal to 2.07% of total loans, up slightly from 2.02% at the end of the 2009, but down from 2.15% at the end of the third quarter of 2010.The allowance for loan losses increased to 0.9 times nonperforming loans, compared to 0.8% at both year-end 2009 and at the end of the third quarter of 2010.Reserves to total loans increased to 1.78% at December 31, 2010 from 1.65% a year earlier and from 1.74% at the end of the third quarter of 2010. Mr. McCormick also announced the Board of Directors elected William J. Purdy Chairman of the Board for the period of January 1, 2011 to December 31, 2011, pursuant to a recently adopted policy improving corporate governance by rotating the Chairman position among independent directors on an annual basis. TrustCo Bank Corp is a $4.0 billion bank holding company and through its subsidiary, Trustco Bank, operates 133 offices in New York, New Jersey, Vermont, Massachusetts, and Florida. In addition, the Bank operates a full service Trust Department.The common shares of TrustCo are traded on The NASDAQ Global Select Market under the symbol TRST. - 6 - Except for the historical information contained herein, the matters discussed in this news release and other information contained in TrustCo’s Securities and Exchange Commission filings may express “forward-looking statements.”Those “forward-looking statements” may involve risk and uncertainties, including statements containing future events or performance and assumptions and other statements of historical facts. TrustCo wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.The following important factors, among others, in some cases have affected and in the future could affect TrustCo’s actual results, and could cause TrustCo’s actual financial performance to differ materially from that expressed in any forward-looking statement:(1) credit risk, (2) interest rate risk, (3) competition, (4) changes in the regulatory environment, (5) real estate and collateral values, and (6) changes in local market areas and general business and economic trends.The foregoing list should not be construed as exhaustive, and the Company disclaims any obligation to subsequently revise any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events. - 7 - Trustco Bank Corp NY Glenville, NY FINANCIAL HIGHLIGHTS (dollars in thousands, except per share data) (Unaudited) Three Months Ended 12/31/10 09/30/10 12/31/09 Summary of operations Net interest income (TE) $ Provision for loan losses Net securities transactions Net trading losses - - - Noninterest income Noninterest expense Net income Per common share Net income per share: - Basic $ - Diluted Cash dividends Tangible Book value at period end Market price at period end At period end Full time equivalent employees Full service banking offices Performance ratios Return on average assets % Return on average equity Efficiency (1) Net interest spread (TE) Net interest margin (TE) Dividend payout ratio Capital ratios at period end (2) Total equity to assets % Tier 1 risk adjusted capital Total risk adjusted capital Asset quality analysis at period end Nonperforming loans to total loans % Nonperforming assets to total assets Allowance for loan losses to total loans Coverage ratio (3) X Calculated as noninterest expense (excluding ORE income/expense and any one-time charges) divided by taxable equivalent net interest income plus noninterest income (excluding net securities transactions, unrealized trading gains and losses and one-time income items). Capital ratios exclude the effect of accumulated other comprehensive income. Calculated as allowance for loan losses divided by total nonperforming loans. TE Taxable equivalent. - 8 - FINANCIAL HIGHLIGHTS, Continued (dollars in thousands, except per share data) (Unaudited) Year Ended 12/31/10 12/31/09 Summary of operations Net interest income (TE) $ Provision for loan losses Net securities transactions Net trading losses - ) Noninterest income Noninterest expense Net income Per common share Net income per share: - Basic $ - Diluted Cash dividends Tangible Book value at period end Market price at period end Performance ratios Return on average assets % Return on average equity Efficiency (1) Net interest spread (TE) Net interest margin (TE) Dividend payout ratio Calculated as noninterest expense (excluding ORE income/expense and any one-time charges) divided by taxable equivalent net interest income plus noninterest income (excluding net securities transactions, unrealized trading gains and losses and one-time income items). TE Taxable equivalent. - 9 - CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands) (Unaudited) 12/31/10 12/31/09 ASSETS Loans, net $ Securities available for sale Held to maturity securities Federal funds sold and other short-term investments Total earning assets Cash and due from banks Bank premises and equipment Other assets Total assets $ LIABILITIES Deposits: Demand $ Interest-bearing checking Savings Money market Certificates of deposit (in denominations of $100,000 or more) Other time deposits Total deposits Short-term borrowings Other liabilities Total liabilities SHAREHOLDERS' EQUITY Total liabilities and shareholders' equity $ Number of common shares outstanding, in thousands - 10 - CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (Unaudited) Three Months Ended 12/31/10 09/30/10 12/31/09 Interest income Loans $ Investment securities Federal funds sold and other short term investments Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Net securities transactions Noninterest income Noninterest expense Income before income taxes Income tax expense Net income $ Net income per share: - Basic $ - Diluted Avg equivalent shares outstanding, in thousands: - Basic - Diluted - 11 - CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (Unaudited) Year Ended 12/31/10 12/31/09 Interest income Loans $ Investments Federal funds sold and other short term investments Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Net securities transactions Net trading losses - ) Noninterest income Noninterest expense Income before income taxes Income tax expense Net income $ Net income per share: - Basic $ - Diluted Avg equivalent shares outstanding, in thousands: - Basic - Diluted - 12 -
